department of the treasury internal_revenue_service ‘tege eo examinations fulton street room brooklyn ny date ‘tax exempt and government entities dimsion number release date legend org organization name uil address address xk date taxpayer_identification_number person to contact dentification number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia february 20xx org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s in our letters dated december 20xx january 20xx and may 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx you refused to provide the requested information sec_1_6033-1 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we hereby revoke your exemption from federal_income_tax under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vicki l hansen acting director eo examinations enclosure publication tar exemot and org address department of the treasury intemal revenue service ms dalkt commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under section c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter your protest should include a statement of the facts the ifyou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position ‘an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter calalog number s4809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation fetter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed oy law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and ‘thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f oj explanation of items form bb6-a ‘name of taxpayer org ‘yeariperiod ended december 20k ‘schedule no or exhibit legend org organization name state treasury emp-1 employee ‘president president secretary secretary address address city city xyz treasury issue whether org org qualifies to be exempt from federal_income_tax as an organization described in internal_revenue_code sec_501 c facts the case was referred by an sbse agent who examined form sec_1040 of the president and org’s clients the initial letter and a general information_document_request idr were sent to org on december 20xx to schedule the examination then the president sent a letter to provide notice that org did not have any information available for review since org had submitted the requested information to district_court in city to file a claim against its employee emp-1 org accused his employee of stealing dollar_figure however per the website of city district_court the case filed by org has been discharged on january 20xx another idr was sent to org to address the president’s concerns on the letter sent to org on december 20xx and to request some information that should not have been submitted to district_court as of may 20xx the agent working on the case had not received any responses or information requested on january 20xx therefore the agent sent another idr on may 20xx after receiving that idr instead of providing the requested information the president sent a letter and some forms to the agent threatening to sue all agents who examines org’s return and who had examined his personal tax returns org’s cancelled checks and bank statements have been summoned by the sbse agent from org’s bank per bank statements and cancelled checks org has paid its employee emp- but neither employment_tax returns have been filed nor have employment_tax liabilities been remitted the president used org’s fund to pay for his wife’s immigration fees although he paid back to org a few days later per form_990 org’s primary activity is to complete tax retums for individuals sent by the irs org filed tax returns for several businesses and individuals that are not considered part of a charitable_class per the bank information org received the tax preparation fees from several clients form 886-a of the treasury - internal_revenue_service department page -1- explanation of items form 886-a rev date ‘name of taxpayer org ‘yeariperiod ended december 20xx ‘schedule no or exhibit on july 20xx the agent and her manager went to org’s office to serve the summons to the president the office was closed the only sign at the front window said bookkeeping service no signage about org is present at the front of the office called the president via the phone number listed at the front window the president answered the phone but said he would not be available due to his trip to xyz the group manager had a discussion about requirements to discuss about org’s activities and to review books_and_records during the conversation the president alluded to the lawsuit he ‘was processing and threatened to file the document if we did not leave him along the manager told the president that we had no business with him but org the group manager also asked the president whether he and org were synonymous the president flustered then the conversation ended the group manager per the information listed on _ comptroller’s website org did not have an independent board_of directors all listed officers and board members are related for example his wife is listed as director secretary and is listed as director treasurer also org is listed as not in good standing on that website since it has not satisfied all franchise tax requirements the activities and operational information as described in the form_1023 were as following the mission of org is to make a positive difference in the lives of low to middle income families primarily through a professionally supported one-lo-one relationship with a tax professionals and to assist them in achieving and receiving help with the preparation of tax returns and negotiations with the internal_revenue_service the corporation will atso provide legal tying and simple letter writing the purpose to assist middle and low income individuals with tax preparation free charge also to help fight bias bigotry and racism in america the business advocacy conflict resolution and the taxpayer education the value understanding and respect among all races religious and cultures and to provide a forum to assist all people with professional issues org has activities in the following four areas a maintaining and developing a volunteer group the primary activity of org occupying about of out organization time is the operation of a public-access tax clinic on a volunteer basis this tax clinic is currently housed in a rental building at address city xyz it is operated by a volunteer staff under the direction of org board_of directors and currently has about registered clients the volunteer group provides a wide range of service to the community that further the mission of org law form 886-a deparment of the treasury - internal_revenue_service page form rev date ‘name of taxpayer org explanation of items yeariperiod ended ‘schedule no or exhibit december 20xx sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 c of the code exempts from federal_income_tax corporations must be organized and operated exclusively for charitable educational and other purposes and provide that no part of the net_earnings inure to the benefit of any private sharcholder or individual poor and distressed see sec_1 c -1 income_tax regulations sec_1 c -i a of the regulations provides that in order to be exempt as an organization described in section dollar_figure c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term charitable includes relief of the sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test better business bureau of washington d c v us us sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of section although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business sec_6001 provides that every person liable for any_tax imposed by the trc ot for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue jaws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1 -1 c provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books ot accounts or records including inventories as are sufficient to establish the amount of gross_income form 886-a department of the treasury - intemal revenue service page -3- ‘schedule no of exhibit explanation of items form 886-a rev date ‘name of taxpayer org 205k deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 yearperiod ended december treas reg sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as tong as the contents thereof may administration of any internal revenue law be material in the treas reg sec_1_6033-2 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual retum of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rev_rul c b concems an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annuai information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position this area is left blank agent has not been able to contact the taxpayer in spite of repeated efforts government's position org has failed to submit information that is required for the purpose of enabling internal_revenue_service to inquire further into its exempt status org’s primary activity is to form 886-a department of the treasury - internal_revenue_service page or exhibit form 886-a rev date explanation of items ‘schedule no ‘name of taxpayer org yeariperiod ended december 205k prepare tax retums for fees like any normal_tax preparation services therefore the tax exempt status of org should be revoked conclusion org is not organized and operated exclusively for charitable purposes org is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the code from income_tax under sec_501 c of the code to such organization should be revoked effective january 20xx ruling and determination letters which have been issued granting exemption forms should be filed for the tax periods ending on or after december 20xx form 886-a department of the treasury - intemal revenue service page -5-
